Wickhem, J.
(on motion for rehearing). Due to the importance of the question involved, its novelty, and the dearth of authority directly in point, the court has considered *203it advisable to restudy the entire matter. This study has raised in our minds no question as to the soundness of the original disposition of the case, but it leaves us in some doubt whether we did not take too conservative a position in the original opinion. At the time the case was originally submitted, there was a serious question in our minds whether under any circumstances the Northwest Ordinance, (1) dealt with or prohibited physical obstructions to' navigable waters or carrying places, (2) created any rights whatever in individuals to seek redress for such obstructions, or (3) located carrying places or imposed a servitude upon any particular land for such purposes. This was founded upon statements in a number of cases to the effect that the purpose of the act was solely to prevent the imposition by states of duties and tariffs for the use of navigable waters and carrying places within their limits, thus discriminating against .the rights of travel by nonresidents and interfering with the flow of interstate commerce. In the case of Willamette Iron Bridge Co. v. Hatch, 125 U. S. 1, 5, 8 Sup. Ct. 811, 31 L. Ed. 629, referring to an act of congress admitting the state of Oregon to the Union and declaring that “all the navigable waters of the said state shall be common highways, and forever free, as well to the inhabitants of said state as to all other citizens of the United States, without any tax, duty, impost, or toll therefor,” the court said (p. 12) :
“It seems clear, therefore, that according to the construction given by this court to the clause in the act of congress relied upon by the court below, it does not refer to' physical obstructions, — but to political regulations which would hamper the freedom of commerce.”
The court intimates that while tlie congress might if it saw fit assume the care of navigable streams, the states have the plenary power until it acts fully to control them and to authorize obstructions of them in the exercise of the police power.
*204In Cardwell v. American Bridge Co. 113 U. S. 205, 5 Sup. Ct. 423, 28 L. Ed. 959, the court asserts, (1) the control of congress over navigable waters to preserve their free navigation under the commerce clause, (2) the power of the states within which they lie to' authorize construction of bridges over them until congress intervenes and supersedes their authority, and (3) rejects the right of private parties to interfere with the construction or continuance of such bridges. The court construes the statute admitting California into1 the Union containing provisions similar to1 those involved in the Willamette Bridge Case. The import of this provision is held to be similar to that contained in the Ordinance of 1787. The purpose is thus stated:
“Namely, to' insure a highway equally open to' all without preference to any, and unobstructed by duties or tolls, and thus prevent the use of the navigable streams by private parties to the exclusion of the public, and the exaction of any toll for their navigation; and that the clause contemplated no other restriction upon the power of the state in authorizing the construction of bridges over them whenever such construction would promote the convenience of the public.”
In the case of In re Southern Wisconsin Power Co. 140 Wis. 245, 260, 122 N. W. 801, this court said with reference to sec. 1, art. IV of the Northwest Ordinance that the decisions of the United States supreme court,—
“Establish the following propositions : . . .
“(e) The clause in the constitution providing that the navigable waters therein referred to ‘shall be common highways and forever free,’ etc., does not refer to- physical obstructions of these waters, but refers to' political regulations which would hamper the freedom of commerce.”
In Keator Lumber Co. v. St. Croix Boom Corp. 72 Wis. 62, 38 N. W. 529, as well as in the Southern Wisconsin Power Co. Case, the Willamette Case, supra, is quoted and followed. We consider that these authorities reasonably support the contention that the Ordinance of 1787 had a far *205more limited scope than was indicated in the original opinion, namely, that the act was wholly political in its prohibitions, leaving to> the exercise of the state police power and enactments by congress, if made, such prohibition of physical obstructions to navigation or physical interferences with navigable waters as might be considered compatible with the public welfare. All of the cases cited deal with the power of states in the course of making public improvements of various sorts physically to interfere with navigable waters (and impliedly carrying places). Statements of the court, however, that the Northwest Ordinance has nothing, whatever to do with physical obstructions are broad enough to support the conclusion that it does not prohibit su^h obstructions by private parties any more than it does by states, and that it creates no rights in private persons to- object to such acts. The statement in the Cardwell Case, supra, that the purpose of the act is tO' insure a highway equally open to' all without preference to any and unobstructed by duties or tolls and “thus prevent the use of the navigable streams by private parties to the exclusion of the public” is the only expression casting some doubt upon this conclusion. In view of this 'statement and of the fact that in none of these cases was the general doctrine directed at precisely the situation involved here, we took the relatively conservative ground that even assuming that the act prohibited physical obstructions or interferences with navigable waters or carrying places, it could only relate to then existing and established carrying places, and that carrying places do- not exist merely by ascertaining the peculiar utility of the land for the purposes of portage but by use or acquisition for such purposes. From this position we are not disposed to recede. Obviously, the materiality of the conclusion depends upon the assumption that the act does prohibit physical obstructions by private persons and that it vests private persons injured by such obstructions with a cause of action therefor. However, it necessarily follows from the *206assumption. Rejection of the assumption can only be upon the rule of the cases heretofore discussed that only political interference with navig'able waters was within the scope of the Northwest Ordinance, and this rule, if adopted, is quite as fatal to respondents’ appeal as was the original conclusion of the court. Since it is within the competency of the congress to assume the care of navigable waters, to prohibit their obstruction, and to vest in private persons a cause of action to prevent such obstructions, the enactment of such a law would bring into full materiality the original rule of the case. An act prohibiting interference by private persons with carrying places and creating a cause of action in private persons for such an act would assume the existence of such places rather than establish them. A plaintiff would be required to prove that the portage was established before or after the act by purchase, condemnation, prescription, or dedication in order to1 come within its protection. Since the original reasons given are effective to dispose of this litigation upon assumptions most favorable to' plaintiffs, and since we regard the conclusions based upon these assumptions to be correct, we do' not deem it necessary finally to> determine whether the Northwest Ordinance has any relation whatever to physical obstructions by private persons or whether it is effective to create causes of action in private persons for such obstructions. On the other hand, we do not wish to- foreclose a later holding to this effect, and for that reason find it necessary to file this explanatory memorandum.
The motion for a rehearing is denied, with $25 costs.